 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHEILA DASHNAW et al.,                            Case No.: 17cv159-L(JLB)
12                                   Plaintiffs,
                                                       ORDER GRANTING (1) MOTION
13   v.                                                FOR FINAL CLASS ACTION
                                                       SETTLEMENT APPROVAL; AND
14   NEW BALANCE ATHLETICS, INC.,
                                                       (2) MOTION FOR ATTORNEYS'
15                                  Defendant.         FEES, COSTS, LITIGATION
                                                       EXPENSES, AND PLAINTIFFS'
16
                                                       INCENTIVE AWARDS
17
18         This consumer action alleging false advertising has been certified as a class action,
19   and its settlement approved, on a preliminary basis. Plaintiffs move for final class action
20   settlement approval (doc. no. 117-1 ("Final Appr. Mot.")) and for attorneys' fees, costs,
21   litigation expenses, and Plaintiffs' incentive awards (doc. no. 109-1 ("Atty Fee Mot.")).
22   Defendant does not oppose the motions. Judith D. Isaacson submitted an objection
23   letter. (Doc. no. 116 ("Objection").) Having read and considered the motions and the
24   Objection, including supporting declarations and exhibits, the motions for final approval
25   of class action settlement, and for attorneys' fees, costs, litigation expenses and Plaintiffs'
26   incentive awards are granted.
27         Plaintiffs allege consumer fraud relating to "made in USA" representations on
28   certain New Balance athletic shoes in violation of California False Advertising Law, Cal.
                                                   1
 1   Bus. & Prof. Code §§ 17500 et seq. (including violation of § 17533.7 relating to the sale
 2   of goods produced abroad); Consumer Legal Remedies Act, Cal. Civ. Code §§ 1750 et
 3   seq.; California Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200 et seq.;
 4   breach of express warranty; negligent misrepresentation; and unjust enrichment. In the
 5   operative complaint (doc. no. 16), Plaintiffs sought injunctive and declaratory relief,
 6   restitution or disgorgement of profits or unjust enrichment, and damages, including
 7   punitive damages on their own behalf and on behalf of the putative class. The action
 8   was filed in State court and removed to this Court. This Court has subject matter
 9   jurisdiction under 28 U.S.C. § 1332(d).
10          After an investigation, formal discovery, and motion briefing, the parties settled in
11   private mediation. Plaintiffs filed a motion for preliminary class action certification and
12   settlement approval. The Court ultimately granted the motion and ordered notice be
13   disseminated to the putative class. (Doc. nos. 108, 111, 113.) Pending before the Court
14   are Plaintiffs' motions for final approval of the Amended Settlement Agreement signed
15   December 7, 2018 (doc. no. 106-3 ("Settlement")), for attorneys' fees, costs and
16   litigation expenses totaling $650,000, and enhancement awards of $5,000 to each
17   Plaintiff.
18   I.     Class Membership and Representation
19          In the Preliminary Approval Order (doc. no. 108), the Court certified this
20   action as a class action under Federal Rule of Civil Procedure 23(a) and (b)(3) for
21   purposes of settlement. For the reasons stated therein, and in the absence of new
22   evidence or objections to class certification, the Court certifies for settlement
23   purposes a class comprised of:
24          All persons who purchased any and all “Made in USA” Shoes[1] from
            New Balance and/or its Authorized Retailers in California from
25
            December 27, 2012 up to and including January 24, 2019 ("Class" and
26          “Class Period” respectively). “'Made in USA' Shoes” means the New
27
28   1
            Unless defined herein, the capitalized terms are defined in the Settlement.
                                                 2
 1         Balance’s “Made in USA” labeled shoes listed below and purchased as
           new by Class members in California during the Class Period:
 2
                               ELIGIBLE NEW BALANCE SHOE MODELS
 3                                 601                 ML996
 4                               M1140                 ML997
                                 M1290                 MR1105
 5                               M1300                 MR993
                                 M1400                 MW812
 6                               M1540                  PM15
 7                               M1700                  PM16
                                 M2040                 US574
 8                               M3040                 US576
                                  M498                 US990
 9                                M574                 US993
10                                M585                 US998
                                  M587                 W1140
11                                M770                 W1290
                                  M990                 W1400
12                                M991                 W1540
13                                M995                 W3040
                                  M996                  W498
14                                M997                  W587
                                 M9975                  W990
15                                M998                  W998
16                               MK706                 WK706
                                 ML1300                WR993
17                               ML1978                WW812

18
           Excluded from the Class are: (a) New Balance’s board members and
19         employees, including its attorneys; (b) any persons who purchased the
20         “Made in USA” Shoes for the purposes of resale; (c) distributors or re-
           sellers of “Made in USA” Shoes; (d) the judge and magistrate judge and
21         their immediate families presiding over this action; (e) governmental
22         entities; and (f) persons or entities who or which exclude themselves
           from the Class as provided in the notice.
23
24   (See Prelim. Approval Order at 2-4.)2 The Settlement Administrator received
25   requests for exclusion from 171 individuals. (Finegan Final Appr. Decl. (doc. no.
26
27
28   2
           All page number references are assigned by the ECF system.
                                              3
 1   117-5) at 13; id. Ex. H (doc. no. 117-13).) These 171 individuals are excluded from
 2   the Class.
 3   II.   Notice to the Class
 4         In the Preliminary Approval Order, Heffler Claims Group was appointed as
 5   Settlement Administrator for purposes of notice to the Class and claim processing.
 6   (Prelim. Approval Order at 6; see also Settlement ¶¶ II.10, 17, 23.) The Court
 7   approved, with changes, the proposed notice of class action certification and
 8   settlement, and set a schedule for notice, claim submissions, exclusions, and
 9   objections. (Prelim. Approval Order at 6-8.)
10         A.      Notice Content
11         A class certification notice "must clearly and concisely state in plain, easily
12   understood language" the following:
13         (i)   the nature of the action;
           (ii)  the definition of the class certified;
14
           (iii) the class claims, issues, or defenses;
15         (iv)  that a class member may enter an appearance through an attorney
                 if the member so desires;
16
           (v) that the court will exclude from the class any member who
17               requests exclusion;
           (vi) the time and manner for requesting exclusion; and
18
           (vii) the binding effect of a class judgment on members under Rule
19               23(c)(3).
20
21   Fed. R. Civ. Proc. 23(c)(2)(B). In addition, Rule 23(e) requires notice of class action
22   settlement which "describes the terms of the settlement in sufficient detail to alert
23   those with adverse viewpoints to investigate and to come forward to be heard." In re
24   Online DVD-Rental Antitr. Litig., 779 F.3d 934, 946 (9th Cir. 2015) (internal
25   quotation marks and citation omitted).
26         The Court approved, with changes, the content of the long-form and summary
27   notice proposed by the parties, including the release, claim form and exclusion form.
28   (Prelim. Approval Order at 6 & Exs. A, B.) Subsequently, to accommodate the
                                              4
 1   parties' requests for extensions of time and changes to the notice procedure, the Court
 2   approved additional content changes. (See Feb. 20. 2019 Order (doc. no. 111); Feb.
 3   22, 2019 Order (doc. no. 113).) Nevertheless, the parties further altered the language
 4   of these documents without Court approval. (Cf., e.g., Prelim. Approval Order at 19,
 5   22 with Finegan Final Appr. Decl. Ex. B (doc. no. 117-7) at 7, 9.)
 6         Although the Court does not condone alterations of Court-approved notice, the
 7   content of the notice distributed to the Class is approved because the notices as
 8   distributed were adequate to meet Rule 23(c)(2)(B) and (e) requirements.
 9         B.     Notice Distribution
10         Rule 23(c)(2)(B) requires "the best notice that is practicable under the
11   circumstances, including individual notice to all members who can be identified
12   through reasonable effort." Such notice can be given by "United States mail,
13   electronic means, or other appropriate means." Id. Consistently, notice of class
14   action settlement must be distributed "in a reasonable manner to all class members
15   who would be bound by the propos[ed settlement]." Id. 23(e)(1)(B). "When
16   individual notice by mail is not possible, courts may use alternative means such as
17   notice through third parties, paid advertising, and/or posting in places frequented by
18   class members." Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1129 (9th Cir.
19   2017) (internal quotation marks and citation omitted). In this regard, "publication in
20   a periodical, on a website, or even at an appropriate physical location" may be
21   sufficient. Id. (citations omitted).
22         The Court ordered notice dissemination through a number of channels (Prelim.
23   Approval Order at 6-7), as proposed by the Settlement Administrator (Finegan
24   Prelim. Decl. (doc. no. 106-14) at 10-11, 13-15)) and incorporated into the
25   Settlement (Settlement ¶I V.A.1.).
26                1.     Direct Notice
27         Direct notice was distributed by email and United States first class mail.
28   (Finegan Final Appr. Decl. at 9.) Settlement Administrator timely sent 51,282 emails
                                               5
 1   containing the long form notice. (Id.; cf. Settlement ¶ IV.B.1.b.; Feb. 20. 2019 Order
 2   at 4.) Of those notices, 2,038 bounced and 239 putative Class members
 3   unsubscribed. (Finegan Final Appr. Decl. at 9.) Settlement Administrator timely
 4   sent 3,093 summary notices by first class mail to putative Class members who
 5   unsubscribed, whose email notices were returned as undeliverable, or for whom only
 6   a physical address was available.3 (Id.; cf. Settlement ¶ IV.B.1.c.; Feb. 20, 2019
 7   Order at 4.) Of the notices sent by U.S. mail, 247 were returned as undeliverable.
 8   (Finegan Final Appr. Decl. at 9.) Upon return of undeliverable notices, the
 9   Settlement Administrator was to perform an address search and re-send them to new
10   addresses no later than March 14, 2019 (Settlement ¶ IV.B.1.d.; Feb. 20, 2019 Order
11   at 4); however, notices were not re-sent until May 14, 2019. (Finegan Final Appr.
12   Decl. at 9.) Accordingly, 157 notices were sent two months late and only three
13   weeks before the claims due date. (See Feb. 20. 2019 Order at 4.) No justification
14   for the failure to follow the Court's orders has been provided.
15                2.    Notice by Publication
16         Because nearly 95% of putative Class members were unknown,4 the
17   Settlement Administrator proposed a comprehensive program for notice by
18   publication, which the Court adopted. (Finegan Prelim. Decl. at 10-11, 13-15;
19   Prelim. Approval Order at 6.)
20
21
22   3
           It is possible that 3,903 notices were sent. Ms. Finegan references 3,093
23   notices; however, she also states that this amount included 1,626 records without any
     email address, 2,038 bounced emails and 239 unsubscribed email addresses, which
24   adds to 3,903. (Finegan Final Appr. Decl. at 9.)
25
     4
            According to Defendant, 984,835 purchases of "Made in USA." Shoes were
26   made in California during the Class Period. (Kim Final Appr. Decl. (doc. no. 117-2)
27   at 4.) Of those, Defendant provided addresses for 52,908 putative Class members
     (Finegan Final Appr. Decl. at 8), which represents approximately 5% of the putative
28   Class membership.
                                               6
 1                       a.     Publication in Print
 2         The summary notice was published in print. (Finegan Final Appr. Decl. at 10-
 3   11.) Based on Settlement Administrator's recommendation that The Los Angeles
 4   Times was "the most efficient print title," which "far outstrips any other print title in
 5   reader inclination or index," the Court adopted the recommendation to publish the
 6   summary notice in a "1/8th page ad unit" in The Los Angeles Times on four
 7   consecutive Sundays with a "Spanish sub headline directing Spanish speakers to the
 8   website for more information." (Finegan Prelim. Appr. Decl. at 14; Prelim. Approval
 9   Order at 6.) Publication notice was to commence on Sunday, February 10, 2019.
10   (See Prelim. Approval Order at 6; Settlement ¶ IV.B.3.)
11         After the due date, in late afternoon on Friday, February 15, 2019, Plaintiffs
12   filed a motion to modify the notice plan because the summary notice could not fit a
13   1/8th page ad unit. (Doc. no. 110.) According to the Settlement Administrator, as
14   revised by the Court, the notice contained 1,100 words and was "more than double
15   the word count that would fit into that ad unit." (Finegan Modif. Decl. (doc. no. 110-
16   1) at 2.) As noted in the February 20, 2019 Order, the summary notice as originally
17   proposed by the parties (doc. no. 106-5) had 973 words, and was therefore already
18   approximately double the word count that would fit the ad. (Feb. 20, 2019 Order at
19   3.) The initial proposal to publish the summary notice in The Los Angeles Times as
20   a 1/8th page ad unit was therefore grossly inadequate from the beginning, but the
21   parties did not disclose this to the Court until after the publication due date. The
22   Class Counsel and the Settlement Administrator had failed to perform their duties
23   with due diligence. (Feb. 20, 2019 Order at 3.)
24         As an alternative to increasing the size of a print ad in The Los Angeles Times,
25   the Settlement Administrator recommended publishing in People magazine's
26   California edition, which would result in a lesser increase in the cost of notice.
27   (Finegan Modif. Decl. at 2.) In addition, it would "maintain[] the integrity and
28   efficiency of the outreach effort while increasing the target audience reach" by 2%
                                                7
 1   (Id. (emphasis in orig.).) In reliance on the Settlement Administrator's
 2   representations and to avoid prejudice to the putative Class members, the Court
 3   adopted the recommendation and ordered publication no later than February 22,
 4   2019. (Feb. 20, 2019 Order at 4-6.)
 5           As reflected in the subsequent motion for emergency relief, the parties and
 6   Settlement Administrator had neglected to inform the Court of two additional
 7   material facts. First, the earliest possible print publication date in People magazine
 8   was March 22, 2019; and second, the People magazine California edition is
 9   published only every two or three weeks, i.e., notice would be published once in
10   People magazine rather than four times in The Los Angeles Times Sunday edition.
11   (Emerg. Mot. (doc. no. 112 ) at 3; Finegan Final Appr. Decl. at 10 (notice published
12   once).) The summary notice published in People magazine also did not include a
13   "Spanish sub headline directing Spanish speakers to the website for more
14   information," as promised by the Settlement Administrator. (Cf. Finegan Prelim.
15   Appr. Decl. at 14 & Prelim. Approval Order at 6 with Finegan Final Appr. Decl. Ex.
16   D (doc. no. 117-9) at 3.) Accordingly, the Settlement Administrator and Class
17   Counsel failed to perform their duties under the orders of this Court.
18                       b.     Online Banner Ads
19           Online banner ads informed viewers of the pending settlement and directed
20   them to the settlement website. (Finegan Final Decl. at 11; id. Ex. E (doc. no. 117-
21   10).) According to the Settlement Administrator, based on marketing and media use
22   research, 89% of the putative Class members were frequent internet users, including
23   social media. (Finegan Prelim. Appr. Decl. at 13.) The Settlement Administrator
24   recommended online ads targeting individuals within the Class member profile in
25   English and Spanish on websites and social media. (Id. at 13-14.) The Court
26   adopted the Settlement Administrator's recommendations and ordered internet
27   /////
28
                                                8
 1   publication to begin no later than February 7, 20195 and continue through April 8,
 2   2019. (Prelim. Approval Order at 6; Settlement ¶ IV.B.3.) The parties assured the
 3   Court that they would comply. (Emerg. Mot. at 2.) Nevertheless, the Settlement
 4   Administrator's final report indicates that the notice program "was substantially
 5   completed" on March 23, 2019,6 or more than two weeks early. (See Finegan Final
 6   Appr. Decl. at 2.) In this regard, the Settlement Administrator and Class Counsel
 7   again deviated from the orders of this Court.
 8                       c.    Press Release
 9         A press release consisting of the summary notice was timely issued over PR
10   Newswire's California and California Hispanic Newslines. (Finegan Final Appr.
11   Decl. at 11; id. Ex. F (doc. no. 117-11); cf. Finegan Prelim. Appr. Decl. at 11, 14-15;
12   Prelim. Approval Order at 6.) Full text of the release was picked up by 293 online
13   outlets and social media sites, including Associated Press outlets. (Id. Ex. G (doc.
14   no. 117-12) at 5, 40.)
15                       d.    Settlement Website and Toll-Free Phone Line
16         The Court adopted the Settlement Administrator's recommendations to
17   establish (1) a settlement website as a landing page for online banner advertising
18   where putative Class members could access the full-length notice, together with the
19   release, claim form and exclusion form, electronically submit claims and requests for
20   exclusion, and view important case filings; and (2) a 24-hour toll-free informational
21   phone line. (Finegan Prelim. Appr. Decl. at 11, 15; Prelim. Approval Order at 6-7.)
22   As of June 21, 2019, 103,140 users visited the settlement website and 156 calls were
23   made to the toll-free line. (Finegan Final Appr. Decl. at 12-13.)
24
25
26   5
         At the request of the parties, the Court extended the February 7, 2019
27   commencement deadline to February 22, 2019. (Feb. 20, 2019 Order at 4.)

28   6
           The Settlement Administrator does not provide a more specific end date. (Id.)
                                             9
 1          According to the Settlement Administrator, the notice, by direct mail and
 2   publication combined, reached 74% of the putative Class members with an average
 3   frequency of 5.5 times. (Finegan Final Appr. Decl. at 2.) Without condoning the
 4   deficiencies in performing the Settlement Administrator's obligations under the
 5   Settlement and Court orders, the actual timing and manner of distributing notice were
 6   adequate to meet the constitutional and statutory requirements.
 7   III.   Settlement Fairness
 8          Class action settlements require court approval. Fed. R. Civ. Proc. 23(e).
 9   "[S]ettlement of class actions present[s] unique due process concerns for absent class
10   members [in part because] class counsel may collude with the defendants, tacitly
11   reducing the overall settlement in return for a higher attorney's fee." In re Bluetooth
12   Headset Prod. Liability Litig., 654 F.3d 935, 946 (9th Cir. 2011) (internal quotation
13   marks and citations omitted); see also Evans v. Jeff D., 475 U.S. 717, 733 (1986)
14   (noting the possibility of tradeoff between merits relief and attorneys' fees often
15   implicit in class action settlement negotiations.) The Court's role in reviewing class
16   action settlements "is to police the inherent tensions among class representation,
17   defendant's interests in minimizing the cost of the total settlement package, and class
18   counsel's interest in fees." Staton v. Boeing Co., 327 F.3d 938, 972 n.22 (9th Cir.
19   2003); see also Bluetooth, 654 F.3d at 946. If, as here, the proposed settlement
20          would bind class members, the Court may approve it only after a
            hearing and only on finding that it is fair, reasonable, and adequate after
21
            considering whether:
22
            (A)     the class representatives and class counsel have adequately
23
                    represented the class;
24
            (B)     the proposal was negotiated at arm's length;
25
26          (C)     the relief provided for the class is adequate, taking into account:
                    (i)    the costs, risks, and delay of trial and appeal;
27
28          /////
                                                  10
 1                (ii)    the effectiveness of any proposed method of distributing
                          relief to the class, including the method of processing class-
 2
                          member claims;
 3                (iii)   the terms of any proposed award of attorney's fees,
                          including timing of payment; and
 4
                  (iv)    any agreement required to be identified under Rule
 5                        23(e)(3); and
 6
           (D)    the proposal treats class members equitably relative to each other.
 7
 8   Fed. R. Civ. Proc. 23(e)(2).7
 9         The Court received one Objection. The Objection, however, was not to the
10   Settlement fairness or class action certification. The objector disagrees with the law
11   and the reality that manufacturers of quality products may be subject to lawsuits for
12   various reasons. Because the Objection does not speak to any fairness factors, it does
13   not warrant rejecting the Settlement.
14
15
16   7
           Subsection (e)(2) was added to Rule 23 as a part of the 2018 amendments.
17   Fed. R. Civ. Proc. 23, Advisory Comm. Notes. Prior to the amendment, the analysis
     was guided by the Churchill factors:
18
19          (1) the strength of the plaintiff's case; (2) the risk, expense, complexity,
           and likely duration of further litigation; (3) the risk of maintaining class
20         action status throughout the trial; (4) the amount offered in settlement;
21         (5) the extent of discovery completed and the stage of the proceedings;
           (6) the experience and views of counsel; (7) the presence of a
22         governmental participant; and (8) the reaction of the class members of
23         the proposed settlement.

24   Bluetooth, 654 F.3d at 946 (quoting Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d
25   566, 575 (9th Cir. 2004); other citation omitted). The goal of the 2018 amendment
     "was not to displace any factor, but rather to focus . . . on the core concerns . . . that
26   should guide the decision whether to approve the propos[ed settlement]." Fed. R.
27   Civ. Proc. 23, Advisory Comm. Notes. Several of the Churchill factors were
     incorporated into Rule 23(e)(2) as amended. The remaining factors are discussed as
28   relevant.
                                                11
 1         A.     Adequacy of Representation and Arm's Length Negotiations
 2         As relevant to class action settlements, Rule 23(e)(2)(A) and (B) require
 3   consideration whether the class representatives and class counsel adequately
 4   represented the class, and whether the proposed settlement was negotiated at arm's
 5   length. Also relevant to the inquiry are the terms of any proposed attorneys' fees,
 6   including timing of payment. Fed. R. Civ. Proc. 23(e)(2)(C)(iii).
 7                1.    Adequacy of Class Counsel's Representation
 8         Based on the submissions filed in support of preliminary settlement approval
 9   and settlement class certification, the Court provisionally appointed Jason H. Kim
10   and Aubry Wand as Class Counsel. (Prelim. Approval Order at 4.) Before reaching
11   Settlement, Class Counsel engaged in informal investigation and thorough discovery,
12   including depositions and expert discovery. They fully briefed their motion in
13   support of class certification and opposed Defendant's Daubert challenges to
14   Plaintiffs' experts and motion for judgment on the pleadings. The Settlement was
15   initially reached with a private mediator's assistance, and the negotiations were
16   finished among counsel. (See Kim Atty Fee Decl. (doc. no. 109-2); id. Ex. A (doc.
17   no. 109-3); Wand Atty Fee Decl. & Ex. A (doc. no. 109-6)).
18         The proposed Settlement provides for injunctive and monetary relief. The
19   injunctive relief requires that for five years, Defendant's shoes with less than 95%
20   domestic content less prominently advertise the "Made in USA" label and disclose
21   that the "Made in USA" collection contains domestic value of 70% or greater.8
22   (Settlement ¶ III.D.) In the monetary relief portion of the Settlement, Defendant
23   agreed to create a non-reversionary Escrow Fund of $750,000 from which $200,000
24   is to be paid to the Settlement Administrator for Administrative Costs, $15,000 for
25
26
     8
27         It appears that the injunctive relief stops short of enforcing California Business
     and Professions Code §17533.7.
28
                                               12
 1   Plaintiffs incentive awards, subject to Court approval, with the balance to be used for
 2   Class member claims and, if any funds remain, for cy pres awards. (Id. ¶ III.A.)
 3   Defendant also agreed to pay without objection up to $650,000 to Class Counsel for
 4   attorneys' fees, costs and litigation expenses, subject to Court approval. (Id. ¶ VIII.)
 5   Accordingly, the Settlement obligates Defendant to pay up to $1.4 million in
 6   exchange for dismissal of this action and release of claims, including Class members'
 7   claims.
 8         Based on the submissions made in support of the Attorneys' Fee Motion and
 9   Final Approval Motion, as well as on the docket in this case, the Class Counsel had
10   sufficient information to negotiate a fair Settlement and had adequately prosecuted
11   this action with Plaintiffs' assistance.
12                2.     Attorneys' Fees
13   Where, as here,
14         a settlement agreement is negotiated prior to formal class certification,
           . . . [¶] . . . such agreements must withstand an even higher level of
15
           scrutiny for evidence of collusion or other conflicts of interest than is
16         ordinarily required under Rule 23(e) before securing the court's approval
           as fair.
17
18   Bluetooth, 654 F.3d at 946. The Court has a duty to look for any "subtle signs that
19   class counsel have allowed pursuit of their own self-interests and that of certain class
20   members to infect the negotiations." Id. at 947. Examples of such subtle signs are
21         (1) when counsel receive a disproportionate distribution of the
           settlement . . .;
22
23         (2) when the parties negotiate a “clear sailing” arrangement providing
           for the payment of attorneys' fees separate and apart from class funds
24
           . . .; and
25
           (3) when the parties arrange for fees not awarded to revert to defendants
26
           rather than be added to the class fund.
27
28   Id. (citations and most internal quotation marks omitted).
                                                13
 1          The Settlement includes all three features.
 2          [T]hat the defendant in form agrees to pay the fees independently of any
            monetary award or injunctive relief provided to the class in the
 3
            agreement does not detract from the need carefully to scrutinize the fee
 4          award. Even when technically funded separately, the class recovery and
            the agreement on attorneys' fees should be viewed as a “package deal.”
 5
            . . . [A]ssessment of the settlement's overall reasonableness must take
 6          into account the defendant's overall willingness to pay.
 7
 8   Id. at 948-49 (internal citation and some quotation marks and brackets omitted).
 9   First, Defendant is willing to pay a total of $1.4 million, while attorneys' fees
10   comprise the better part of $650,000.
11          Second, the Settlement includes a “clear sailing” arrangement (Settlement ¶
12   VIII.A.) whereby "the defendant agrees not to oppose a petition for a fee award up to
13   a specified maximum value." Bluetooth, 654 F.3d at 940 n.6. This "carries the
14   potential of enabling a defendant to pay class counsel excessive fees and costs in
15   exchange for counsel accepting an unfair settlement on behalf of the class." Id. at
16   947.
17          Finally, the Settlement includes an implied "kicker," whereby "all fees not
18   awarded would revert to defendants rather than be added to the cy pres fund or
19   otherwise benefit the class." Bluetooth, 654 F.3d at 947. The kicker is implicit in
20   that Defendant agreed to pay without objection up to $650,000 for attorneys' fees,
21   costs and litigation expenses subject to Court approval. (Settlement ¶ VIII.A.) The
22   Settlement does not allow that, if the Court awards less, the difference be added to
23   the non-reversionary Escrow Fund for the benefit of the Class. (See id; cf. id. ¶
24   III.A.1 ($750,000 Escrow Fund is "non-reversionary" in that no part of it reverts to
25   Defendant).)
26          Although the $650,000 sum was negotiated with the mediator's assistance
27   (Atty Fee Mot. at 14), this, by itself, is not sufficient to assure that the attorneys' fee
28   amount was the product of collusion-free negotiations in light of the clear sailing and
                                              14
 1   kicker provisions. Bluetooth, 654 F.3d at 948. The Court "ha[s] a special obligation
 2   to assure itself that the fees awarded in the agreement [are] not unreasonably high."
 3   Id. at 948 (internal quotation marks, brackets and citation omitted); see also id. at
 4   941. Specifically,
 5         [W]hen confronted with a clear sailing provision, the district court has a
           heightened duty to peer into the provision and scrutinize closely the
 6
           relationship between attorneys' fees and benefit to the class, being
 7         careful to avoid awarding “unreasonably high” fees simply because they
           are uncontested.
 8
 9   Id. at 948 (citation omitted).
10         For this same reason, a kicker arrangement reverting unpaid attorneys'
           fees to the defendant rather than to the class amplifies the danger of
11
           collusion already suggested by a clear sailing provision. If the
12         defendant is willing to pay a certain sum in attorneys' fees as part of the
           settlement package, but the full fee award would be unreasonable, there
13
           is no apparent reason the class should not benefit from the excess
14         allotted for fees. The clear sailing provision reveals the defendant's
           willingness to pay, but the kicker deprives the class of that full potential
15
           benefit if class counsel negotiates too much for its fees.
16
17   Id. at 949 (internal citation and some quotation marks and brackets omitted).
18         The Court therefore turns to the Attorneys' Fee Motion. "[A]ttorneys' fees and
19   costs may be awarded in a certified class action where so authorized by law or the
20   parties' agreement." Bluetooth, 654 F.3d at 941(citing Fed. R. Civ. Proc. 23(h)).
21   Defendant agreed to pay up to $650,000 for attorneys' fees, costs and litigation
22   expenses. (Settlement ¶ VIII.) This amount was negotiated with the mediator's
23   assistance after the parties had agreed on relief to be provided to the Class. (Kim
24   Final Appr. Decl. at 2.)
25         Class Counsel request $227,620.22 for costs and litigation expenses. (Kim
26   Atty Fee Decl. at 5 & Ex. C (doc. no. 109-5); Wand Atty Fee Decl. at 8.) They
27   contend they incurred fees in the aggregate sum of $750,145.50, billed at their
28   regular hourly rates. (Kim Atty Fee Decl. at 3 ($316,968); Wand Atty Fee Decl. at 4
                                             15
 1   & Ex. A ($433,177.50).) However, they request no more than $650,000 for fees,
 2   costs and litigation expenses combined.
 3                       a.     Costs and Litigation Expenses
 4           Class Counsel submitted declarations summarizing costs and litigation
 5   expenses amounting to $227,620.22. (Kim Decl. at 5 & Ex. C ($117,854.26); Wand
 6   Decl. at 8 ($109,765.96).) Because the lists included insufficient support for the
 7   requested sums, the Court issued the Order for Supplemental Documentation. (Doc.
 8   no. 119.) Based in the issues raised in the order, Class Counsel provided additional
 9   information regarding travel expenses, expert fees, Westlaw legal research charges,
10   and line items which were not sufficiently identified in the motion. (Resp. to Order
11   (doc. no. 120).) Class Counsel reduced their request by $21,264.62 to eliminate
12   duplication of travel expenses and account for a retainer refund due from one of their
13   experts. (Id.) Further, they explained that $2,448.71 in Westlaw charges represents a
14   pro rata portion of the monthly Westlaw fees attributable to the pending case (id. at
15   7), which the Court finds to be reasonable. Accordingly, Class Counsel's request for
16   206,355.60 in costs and litigation expenses is reasonable under Rule 23(h).
17                       b.     Attorneys' Fees
18           After costs and litigation expenses, $443,644.60 remains available for
19   attorneys' fees from the agreed-upon sum of $650,000. “The award of attorneys’ fees
20   in a class action settlement is often justified by the common fund or statutory fee-
21   shifting exceptions to the American Rule, and sometimes by both.” Bluetooth, 654
22   F.3d at 941. Attorneys' fees in the pending case are based on the Settlement, which
23   provides for payment from a common fund. (See Atty Fee Mot. at 2.) Alternatively,
24   the Consumer Legal Remedies Act, Cal. Civ. Code §1780(e), and the private attorney
25   general statute, Cal. Code of Civ. Proc. §1021.5, provide for attorneys' fees.
26   Regardless of the Settlement provision, in a class action the Court has an independent
27   /////
28
                                                  16
 1   duty to consider the reasonableness of the requested attorneys' fees. Bluetooth, 654
 2   F.3d at 941.
 3         Two different methods for calculating reasonable attorneys' fees have been
 4   approved depending on the circumstances -- the lodestar method and percentage-of-
 5   recovery method. Bluetooth, 654 F.3d at 941-42.
 6         The “lodestar method” is appropriate in class actions brought under fee-
           shifting statutes . . ., where the relief sought—and obtained—is often
 7
           primarily injunctive in nature and thus not easily monetized, but where
 8         the legislature has authorized the award of fees to ensure compensation
           for counsel undertaking socially beneficial litigation. [¶] Where a
 9
           settlement produces a common fund for the benefit of the entire class,
10         courts have discretion to employ either the lodestar method or the
           percentage-of-recovery method. Because the benefit to the class is
11
           easily quantified in common-fund settlements, we have allowed courts
12         to award attorneys a percentage of the common fund in lieu of the often
           more time-consuming task of calculating the lodestar.
13
14   Id. at 941-42 (citations omitted).
15         The Settlement provides for monetary and injunctive relief. The Court
16   therefore turns to the lodestar method to determine whether the attorneys' fee request
17   is reasonable.
18         The lodestar figure is calculated by multiplying the number of hours the
           prevailing party reasonably expended on the litigation (as supported by
19
           adequate documentation) by a reasonable hourly rate for the region and
20         for the experience of the lawyer.
21
22   Bluetooth, 654 F.3d at 941.
23          Kim, a partner at Schneider Wallace Cottrell Konecky Wotkyns LLP, has
24   approximately twenty years of litigation experience, including complex civil
25   litigation and class actions. (See Kim Prelim. Appr. Decl. App. A (doc. no. 106-8) at
26   3; Kim Atty Fee Decl. (doc. no. 109-2) at 2.) He is based in northern California and
27   customarily bills his work at $775 per hour. He has adjusted his rate to $550 per
28   hour to more accurately reflect the billing rates for consumer class action attorneys in
                                                17
 1   this District. (Kim Atty Fee Decl. at 2-4 & Ex. B (doc. no. 109-4).) Plaintiffs also
 2   request fees for electronic discovery specialist Abigail Laudick, an attorney licensed
 3   in Maryland and Massachusetts, at the rate of $175 per hour, and paralegal Sam
 4   Marks at the rate of $125 per hour. Wand of The Wand Law Firm, P.C., had
 5   approximately five years of class action litigation experience at the outset of this
 6   case. (Wand Atty Fee Decl. (doc. no. 109-6) at 2-3.) He is based in Los Angeles and
 7   customarily bills his work at $525 per hour. He has adjusted his rate to $475 to more
 8   accurately reflect the prevailing rates in this District. (Id. at 4.) The Court finds that
 9   the requested hourly rates are reasonable.
10         Kim submitted detailed billing records showing that he, Laudick, and Marks
11   collectively billed 413.5 hours to this case. (Kim Atty Fee Decl. Exs. A, B.) From
12   the actually billed hours, he had excluded all time for attorneys who billed less than 5
13   hours each to this case. (Kim Atty Fee Decl. at 3.)
14         Although Wand also submitted time records, they are not detailed in that all
15   time entries for a day are entered together, thus making it difficult to determine how
16   much time was spent on each task. (See Wand Atty Fee Decl. Ex. A.) Block billing
17   like this "makes it more difficult to determine how much time was spent on particular
18   activities." Welch v. Metropolitan Life Ins. Co., 480 F.3d 942, 948 (9th Cir. 2007). It
19   may therefore support a finding that the attorney failed to carry his burden and
20   warrant a reduction to arrive at the reasonable number of hours. Wand's time records
21   state that he billed 825.1 hours to this case. (Wand Atty Fee Decl. Ex. A.)
22         Upon review of the billing records, the Court reduced time for entries lacking
23   sufficient description,9 reflecting excessive time spent for the task, or excessive
24   duplication of time between counsel. The Court based its assessment on the
25
26
     9
27         Entries which do not specify a subject matter (for example, designated
     generally as "email string" with client or opposing counsel) and reflecting more than
28   a minimal amount of time, and unspecified "legal research," were reduced.
                                                18
 1   counsel's stated experience and expertise in the area of consumer class actions.10
 2   Because Class Counsel were awarded litigation expenses for case-related onboard
 3   internet charges during travel,11 it is assumed that corresponding time was billed to
 4   the relevant tasks and cases. Time described solely as travel was reduced.
 5   Accordingly, the Court finds that Kim, Laudick and Marks together reasonably billed
 6   359 hours, and Wand reasonably billed 653 hours to this case.
 7         Based on the foregoing, the lodestar amounts to $488,053. The lodestar is
 8   presumptively reasonable. Bluetooth, 654 F.3d at 941-42 & n.7. It can be adjusted
 9   by an appropriate positive or negative multiplier using the Kerr factors if necessary
10   to achieve reasonableness:
11         (1) the time and labor required; (2) the novelty and difficulty of the
           questions involved; (3) the skill requisite to perform the legal service
12
           properly; (4) the preclusion of other employment by the attorney due to
13         acceptance of the case; (5) the customary fee; (6) whether the fee is
           fixed or contingent; (7) time limitations imposed by the client or the
14
           circumstances; (8) the amount involved and the results obtained; (9) the
15         experience, reputation, and the ability of the attorneys; (10) the
           "undesirability" of the case; (11) the nature and length of the
16
           professional relationship with the client; and (12) awards in similar
17         cases.[12]
18
19   Id. at 942 n.7 (quoting Kerr v. Screen Extras Guild, Inc., 526 F.3d 67, 70 (9th Cir.
20   1975)). Because "[m]any of these factors are subsumed within the calculation of
21   hours reasonably expended at a reasonable rate[, . . .] the Kerr factors only warrant a
22
23
     10
           The Court reduced time billed for resubmitting deficient filings when the
24
     defects should have been readily apparent to an attorney with Class Counsel's
25   experience and expertise. (See, e.g., docs. no. 58, 101, 105.)
26   11
           See Kim Atty Fee Decl. Ex. C; see also Resp. to Order at 4 n.3.
27
     12
           "At least one factor is no longer valid – whether the fee was fixed or
28   contingent." Bluetooth, 654 F.3d at 92 n.7 (citation omitted).
                                                19
 1   departure from the lodestar in rare and exceptional cases." Id. (internal quotation
 2   marks and citations omitted). “Foremost among these considerations, however, is the
 3   benefit obtained for the class.” Id. at 942. “Thus, where the plaintiff has achieved
 4   ‘only limited success,’ counting all hours expended on the litigation—even those
 5   reasonably spent—may produce an ‘excessive amount,’ and the Supreme Court has
 6   instructed district courts to instead ‘award only that amount of fees that is reasonable
 7   in relation to the results obtained.’” Id. (quoting Hensley v. Eckerhart, 461 U.S. 424,
 8   440 (1983)).
 9         This is not a rare case warranting departure from the lodestar. The attorneys’
10   skills, risks of contingency litigation, preclusion of other work due to accepting this
11   case, and the experience, reputation and ability of counsel are already reflected in the
12   billing rates approved by the Court. The calculation of reasonable hours, while based
13   on the counsel's experience and expertise in consumer class action litigation, also
14   allows for additional work necessitated by issues which do not occur as a matter of
15   course, such as, for example, Defendant's constitutional challenge to California
16   Business and Professions Code §17533.7.
17         The recovery obtained for the benefit of the Class is modest. Defendant
18   provided information showing that 984,835 pairs of shoes were sold in California
19   with the allegedly misleading "Made in USA" labeling. (Kim Final Appr. Decl. at 4.)
20   According to Plaintiffs' expert, each pair sold at a $10.10 premium. (Prelim. Appr.
21   Mot. at 24.) The maximum possible award was therefore approximately $10 million.
22   To settle, Defendant agreed to somewhat ameliorate the allegedly misleading nature
23   of its advertising for five years and pay no more than $1.4 million.13 (Settlement ¶¶
24
25
     13
            Plaintiffs acknowledge that the value of injunctive relief is difficult to quantify
26   with precision. (Atty Fee Mot. at 20-21.) Defendant submitted a declaration
27   outlining the efforts it will undertake to comply, which Plaintiffs value at $6.1
     million. (Michael Decl. (doc. no. 106-3) at 104-07; Prelim. Appr. Mot. (doc. no.
28   106-1) at 25.) This valuation has limited probative value because it is not entirely
                                                 20
 1   III., VIII.) The $488,053 lodestar represents approximately 35% of the monetary
 2   relief obtained for the benefit of the Class.14 When considered in light of the
 3   opposition to class certification, Daubert challenges to Plaintiffs' price premium
 4   calculation, and the constitutional challenge to Plaintiffs' claims, the expense of
 5   prosecuting the case through trial, and the uncertainty of the outcome on one hand,
 6   and on the other hand, the monetary recovery and benefit of injunctive relief, the
 7   lodestar strikes a fair balance between the benefit conferred on the Class and the
 8   amount of attorney work necessary to achieve it. Accordingly, neither an increase
 9   nor a reduction of the lodestar is warranted.
10         The $488,053 lodestar exceeds $443,644.60, which remains available from the
11   agreed-upon sum of $650,000 after payment of costs and litigation expenses. Under
12   the Settlement, Class Counsel cannot recover more than $443,644.60. (Settlement ¶
13   VIII.A.) The Court therefore finds that the request for attorneys' fees is reasonable
14   under Rule 23(e) and (h). Neither the amount of attorneys' fees, the clear sailing
15   arrangement, nor the kicker provision render the Settlement unfair to the Class.
16                3.     Plaintiffs' Representation of the Class and Incentive Awards
17         Based on the submissions filed in support of preliminary approval, the Court
18   provisionally appointed Plaintiffs Sheila Dashnaw, William Meier, and Sheryl Jones
19
20
21   supported by evidence. More importantly, the injunctive relief appears to fall short
     of fully enforcing the law. (Cf. Settlement ¶ III.D. with Cal. Bus. & Prof. Code
22   §17533.7.) Rather than estimate the monetary value of the injunctive relief to the
23   Class, the Court relies on the lodestar method to evaluate the reasonableness of
     requested attorneys' fees. See Staton, 327 F.3d at 974.
24
     14
25          "If an agreement is reached in the amount of a settlement fund and a separate
     amount for attorney fees the sum of the two amounts ordinarily should be treated as a
26   settlement fund for the benefit of the class." Bluetooth, 654 F.3d at 943 (internal
27   quotation marks, ellipsis and citation omitted); see also id. at 945. For purposes of
     this case, the Court combines the $750,000 Escrow Fund and the additional $650,000
28   amount for attorneys' fees, costs and litigation expenses.
                                                 21
 1   as representatives for the certified Class (collectively "Plaintiffs"). (Prelim. Approval
 2   Order at 4.) As relevant to adequacy of representation, the Court considers whether
 3   (1) "the named plaintiffs . . . have any conflicts of interest with other class members
 4   and (2) will [they] prosecute the action vigorously on behalf of the class." Online
 5   DVD-Rental, 779 F.3d at 943(internal quotation marks and citation omitted).
 6           Under the Settlement, each Plaintiff may receive up to $5,000 as an incentive
 7   award for service as a Class representative. (Settlement ¶¶ III.A.2., VIII.C.)
 8   Plaintiffs each request $5,000. Incentive awards such as this "are discretionary and
 9   are intended to compensate class representatives for work done on behalf of the class,
10   [and] to make up for financial or reputational risk undertaken in bringing the action .
11   . .." Rodriguez v. West Publ'g Corp., 563 F.3d 948, 958-59 (9th Cir. 2009). The
12   amount of the award must be related to the actual service or value the class
13   representative provides to the class. See id. at 960.
14           Although incentive awards are "fairly typical in class actions," Rodriguez, 563
15   F.3d at 958, they "should not become routine practice," lest the representatives be
16   "tempted to accept suboptimal settlements at the expense of the class members whose
17   interests they are appointed to guard." Radcliffe v. Experian Information Solutions
18   Inc., 715 F.3d 1157, 1163 (9th Cir. 2013) (internal quotation marks and citations
19   omitted). The potential conflict between the representative and the class is
20   exacerbated when, as here, there is a large difference between the requested incentive
21   award and individual class member recovery. See id. at 1165. Accordingly, "courts
22   must be vigilant in scrutinizing all incentive awards to determine whether they
23   destroy the adequacy of the class representatives." Id. at 1164.
24           Plaintiffs' request for $5,000 each vastly exceeds the monetary relief available
25   to each Class member under the Settlement. Nevertheless, the amount is not so high
26   as to bring into question Plaintiffs' adequacy of representation. See Online DVD-
27   Rental, 779 F.3d at 947 (approving $5,000 incentive awards where class members
28   /////
                                                 22
 1   received $12 each). The combined request for $15,000 represents approximately 1%
 2   of the $1.4 million monetary relief under the Settlement. See id.
 3         Plaintiffs benefitted the Class by filing and prosecuting this action, responding
 4   to formal written discovery, being deposed, and providing input to Class Counsel,
 5   including regarding Settlement. Meier devoted 29.5 hours, Dashnaw devoted 32.5
 6   hours, and Jones devoted 41 hours to the prosecution of this action. (Docs. no. 109-7
 7   through 9.)
 8         No structural differences are present in the Settlement. Plaintiffs and the Class
 9   members have the same kind and amount of claims against Defendant, and no sub-
10   classes are warranted in this case. See Online DVD-Rental, 779 F.3d at 943.
11   Accordingly, Plaintiffs had no incentive to favor one group of Class members over
12   another.
13         Finally, there appears to have been no agreement for payment of incentive
14   awards between Plaintiffs and Class Counsel before the Settlement. The incentive
15   awards are conditioned on Court discretion, as the Settlement does not guarantee
16   each Plaintiff $5,000. (Settlement ¶ VIII.C.) Under the circumstances, the requested
17   awards are reasonable.
18                 4.    Arm's Length Negotiations
19         The Settlement was reached with the assistance of a private mediator after
20   thorough investigation, discovery and substantive motion briefing. The amounts
21   requested for attorneys' fees and Class representative incentive awards are
22   reasonable. Viewed as a whole, the Settlement terms are fair under the
23   circumstances. Based on the evidence presented, the Settlement appears to have been
24   reached through arm's length negotiations.
25         B.      Adequacy of Relief Provided to the Class
26         Rule 23(e)(2)(C) requires the Court to consider whether the relief provided for
27   the Class is adequate in light of
28         (i)     the costs, risks, and delay of trial and appeal;
                                                  23
 1            (ii)    the effectiveness of any proposed method of distributing relief to
                      the class, including the method of processing class-member
 2
                      claims;
 3            (iii)   the terms of any proposed award of attorney's fees, including
                      timing of payment; and
 4
              (iv)    any agreement required to be identified under Rule 23(e)(3)[.]
 5
 6   In addition, Rule 23(e)(2)(D) requires consideration whether "the proposal treats
 7   class members equitably relative to each other."
 8                    1.    Costs, Risks, and Delay of Trial and Appeal
 9            As discussed in the context of attorneys' fees, the Settlement provides a modest
10   relief to the Class. Each Class member can recover a maximum of $10 per qualifying
11   pair of shoes, up to $50 for 5 or more pairs, or $100 per household. (Settlement ¶
12   III.B.8.) If funds remain after all valid claims are paid, or any claim payment checks
13   remain uncashed, the remainder is to be distributed in equal parts to the Public
14   Justice Foundation and Consumer Federation of California as cy pres recipients. (Id.
15   ¶ III.C.2.) On the other hand, if valid Class member claims exceed the fund, the
16   claim payments are reduced pro rata. (¶ III.C.1.) The Settlement includes injunctive
17   relief, which somewhat ameliorates the allegedly misleading "Made in USA"
18   advertising for five years, and a payment of not more than $1.4 million, of which
19   $750,000 is available for payment of Administrative Costs, Plaintiffs' incentive
20   awards, Class members' claims, and cy pres awards, if any. (Settlement ¶¶ III.A.,
21   VIII.)
22            The case was aggressively litigated through settlement. No reason exists to
23   expect that the same intensity of litigation would not continue if the case had not
24   settled. Defendants vigorously opposed class certification, mounted Daubert
25   challenges to Plaintiffs' price premium calculation, and questioned the
26   constitutionality of Plaintiffs' statutory claims. If Plaintiffs survived these
27   challenges, bringing the case to trial would entail significant time and expense, while
28   the outcome was uncertain. Based on the expense of prosecuting the case through
                                            24
 1   trial, and the uncertainty of the outcome, the relief provided to the Class is adequate
 2   for purposes of settlement.
 3                2.    Equitable Treatment of Class Members
 4         The Settlement distinguishes among Class members depending on the number
 5   of pairs of qualifying shoes they purchased. Each Class member can recover a
 6   maximum of $10 per pair, up to $50 for 5 or more pairs, or $100 per household.
 7   (Settlement ¶ III.B.8.) Approximately 3% of the valid claims were submitted for
 8   more than one pair of shoes. (See Finegan Final Appr. Decl. at 15.) It is unclear
 9   whether any of those claims were for more than five pairs per person or more than
10   ten pairs per household. (See id.) Given the small percentage of possibly affected
11   Class members, the proposed plan of distribution is equitable.
12                3.    Claim Distribution
13         Each Class member who wished to receive any monetary compensation had to
14   submit a Claim Form no later than June 6, 2019. (Settlement ¶ III.B.; Finegan Final
15   Appr. Decl. Ex. B (doc. no. 117-7 ("Notice")) at 2, 5, 7; see also Notice App. B
16   (Claim Form).15) The Claim Form, signed under penalty of perjury, required Class
17   members to provide contact information, including a physical address, and list the
18   shoe model they purchased from the list of eligible shoe models, including the date
19   and location of purchase. No other proof of purchase was initially required to submit
20   a claim for one pair of shoes for a maximum payment of $10. Class members who
21   submitted a claim for more than one pair had to provide proof in the form of a
22   receipt, photo of the shoes, purchase order, or credit card statement reflecting the
23   purchase. Regardless of the number of shoes claimed, the Settlement Administrator
24
25
     15
            The Claim Administrator failed to provide copies of any of the three
26   attachments to the long-form notice distributed to the Class (App. A (Release and
27   Waiver of Claims), App. B (Claim Form) and App. C (Exclusion Form). (See
     Finegan Final Appr. Decl. Exs. A-I (docs. 117-6 through 14).) The Court accessed
28   these documents on the settlement website.
                                               25
 1   could request additional proof to validate the claim, which had to be provided within
 2   35 days of request, or the claim could be reduced or denied. Class members with
 3   questions were directed to the settlement website and the toll-free number.
 4   Ultimately, valid claims are to be paid by check via U.S. mail sent no later than 14
 5   business days after final judgment in this case. (Settlement ¶ III.B.7-9, C.3 &
 6   II.A.20.; Notice at 8.) The cy pres awards are to be disbursed to the beneficiaries no
 7   later than 180 calendar days after final judgment. (Settlement ¶ III.C.2. & 4.)
 8           The Class members submitted a total of 58,120 claims; however, the
 9   Settlement Administrator rejected 9,548 as invalid and approved 48,572. (Finegan
10   Final Appr. Decl. at 15.) Upon the Court's request (doc. no. 122), the Settlement
11   Administrator provided a detailed breakdown of reasons for rejecting these claims.
12   (Mahan Decl. (doc. no.123).) The Court finds the Settlement Administrator's
13   processing of these claims to be reasonable. No claims were rejected for
14   untimeliness or inability to provide proof of purchase. (See Mahan Decl.)
15           The valid claims reflect an approximately 5% participation rate. (Finegan
16   Final Appr. Decl. at 15.) Although the rate is very low, see Briseno, 844 F.3d at
17   1131 (noting "[i]t is not unusual for only 10 or 15% of the class members to bother
18   filing claims" (citation omitted)), this is not necessarily fatal to the Settlement, see
19   Online DVD-Rental, 779 F.3d at 945 ("settlements have been approved where less
20   than five percent of class members file claims" (citation omitted)).
21           Requests for exclusion were received from 171 putative Class members
22   (Finegan Final Appr. Decl. at 13) and one Class member objected. As noted, the
23   Objection was not directed to the terms of the Settlement or Class certification.
24   Accordingly, the Class members' response to the Settlement does not preclude a
25   finding of fairness.
26   /////
27
28
                                                 26
 1         The total amount of valid claims is $490,420.16 After deductions for the
 2   administrative costs of up to $220,00017 (Kim Final Appr. Decl. at 13) and Plaintiffs'
 3   incentive awards totaling $15,000, the Escrow Fund balance is sufficient to provide a
 4   100% payment to the Class members who filed valid claims. The remaining funds
 5   (at least $24,580) and any funds remaining due to returned or uncashed Settlement
 6   checks shall be distributed as cy pres awards. (Settlement ¶ III.B.2.) The Court
 7   approves the claim payment and cy pres distribution plan as stated in the Settlement
 8   and the Settlement Administrator's July 25, 2019 declaration.
 9                4.    Attorneys' Fees
10                As discussed above, the requested attorneys' fees are reasonable. The
11   fees are to be paid within 14 business days after final judgment in this case.
12   (Settlement ¶¶ VIII.A., II.A.20.) Because this action does not involve a coupon
13   settlement, the timing of payment does not preclude a finding of reasonableness or
14   settlement fairness. See Online DVD-Rental, 779 F.3d at 949-50.
15                5.    Agreements Required to Be Identified
16         According to Plaintiffs' there are no agreements other than the Settlement.
17   (Kim Final Appr. Decl. at 4.)
18         C.     Government Participation
19         Because Defendant filed a motion for judgment on the pleadings arguing that
20   California Business and Professions Code §17533.7 violates the First Amendment,
21   notice of the challenge was served on the California Attorney General pursuant to 28
22
23
24   16
           This amount may be increased, if the Settlement Administrator is able to
25   obtain any of the physical addresses which the Class members had not provided.
     (See Mahan Decl. at 4.)
26
     17
27         See Settlement ¶ III.A.; February 20, 2019 Order at 5. The Settlement
     Administrator's invoices so far have not reached this amount. See Finegan Final
28   Appr. Decl. Ex. I.
                                               27
 1   U.S.C. § 2403(b) to provide him an opportunity to intervene. (Doc. no. 87.) The
 2   Attorney General filed a notice of non-intervention. (Doc. no. 94.)
 3         Furthermore, Defendant provided notice of class action settlement to the
 4   United States Attorney General and California Attorney General pursuant to 28
 5   U.S.C. §1715. (Najemy Decl. (doc. no. 117-4).) No government officials have
 6   objected to the Settlement. (Kim Final Appr. Decl. at 5.)
 7         D.     Settlement Fairness
 8         For the reasons stated above, the Court finds the Settlement fair, reasonable,
 9   and adequate under Rule 23(e).
10   IV.   Order
11         The motions for final class action settlement approval (doc. no. 117) and for
12   attorneys' fees, costs, litigation expenses and Plaintiffs' incentive awards (doc. no. 109)
13   are granted. The parties and the Settlement Administrator shall timely perform their
14   remaining obligations under the Settlement, orders of this Court and as stated above,
15   including payment of Class members' claims, attorneys' fees, costs and litigation
16   expenses, Plaintiffs' incentive awards, Administrative Costs and cy pres awards, as well
17   as compliance withe the injunctive relief conferred by the Settlement.
18         IT IS SO ORDERED.
19
20   Dated: July 29, 2019
21
22
23
24
25
26
27
28
                                                28
